DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 4/20/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Moreover, after further consideration, it has been observed that the Group II claims define subject matter that is either/both not mutually exclusive and/or obvious variant(s), thus the restriction of Group II is withdrawn and all the Group II claims (i.e., claims 4-5, 7-8, 12-13, 15-16) will be examined as linking claims along with claims 1, 9.  Thus since Applicant elected Invention I (i.e., claims 2-3, 10-11), claims 1-5, 7-13, 15-16 are examined on the merits infra

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the optical fiber ferrule is fastened by a fastening member” (e.g., claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. See more discussion below regarding “the optical fiber ferrule is fastened by a fastening member” {claim 9}.
Claims 9-13, 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “the optical fiber ferrule is fastened by a fastening member”.  The only time fastening member is discussed in the Spec. is at  ¶ 0045: “…and in the housing, an optical fiber ferrule with guide holes or guide pins are fastened using a fastening member”.  The aforesaid quote strongly implies that the guide pins are fastened using a fastening member, but no fastening member is clearly shown in the drawings so it is difficult to ascertain how the “fiber ferrule is fastened by a fastening member” as stated in claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim(s) 1-5, 7-13, 15-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20040057671; “Kang”).
	Regarding claims 1-5, 7-13, 15-16, does not explicitly state “mating end face” with respect to figs. 9A-G.  however, in view of at least figs. 11 and 23, clearly figs. 9A-G are meant to depict respective mating end faces of ferrule and in accordance with ¶ 0060, these are more examples of multiple other possibilities of rows and rows and holes per row.  Moreover, consistent in Kang figs. 9, anytime there is an odd number of rows, there is center to center alignment of the center row with the guide holes (e.g., figs. 9B, 9D, 9F).  At least based on figs. 9B, 9D, 9F claims 1-5 are rejected.
	Moreover, claim 9 merely has the addition that the ferrule is fastened by a fastening member. Clearly the ferrule is fastened at least as shown in fig. 23.  Also, fig, 23 also shows the ferrule protruding from the front end of the housing.  Moreover, such additional limitations as shown in claim 9 are clearly extremely obvious at least in view of Kang fig. 1 which shows how the ferrule and guide pins are fastened/secured in the housing.
Regarding claims 7, 8, 15, 16, Kang figs. 9B and 9D teach 16 holes per row and holes per row, respectively.  Moreover, it is clear that varying the number of rows to make them either odd or even is clearly obvious in light of fig. 9A-G (see also Kang ¶ 0060).  Moreover, consistent in Kang figs. 9, anytime there is an odd number of rows, there is center to center alignment of the center row with the guide holes (e.g., figs. 9B, 9D, 9F) [e.g., see also MPEP § 2144.04 rearranging parts, and/or changing shape and/or duplication of parts of an invention involves only routine skill in the art].  Thus each and every element of each of claims 7, 8, 15, 16, clearly would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
At least based on the above, Kang clearly renders as obvious all of the subject matter of each of respective claims 1-5, 7-13, 15-16.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang (US 20180329158) also teaches method of fastening ferrule/guide pins in a housing (see cover)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874